14‐2378 
      United States of America v. Yesid Rios Suarez, AKA El Enano, Sealed Defendant 2 
       
                            UNITED STATES COURT OF APPEALS 
                                 FOR THE SECOND CIRCUIT 
                                                   
                                      SUMMARY ORDER  
       
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE  32.1.1.  WHEN  CITING  A 
SUMMARY  ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE 
FEDERAL  APPENDIX OR AN ELECTRONIC DATABASE  (WITH THE NOTATION  “SUMMARY ORDER”).  
A  PARTY  CITING  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT 
REPRESENTED BY COUNSEL. 
       
            At a stated term of the United States Court of Appeals for the Second 
      Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
      Square, in the City of New York, on the 30th day of June, two thousand fifteen. 
                                         
      PRESENT:  AMALYA L. KEARSE, 
                   BARRINGTON D. PARKER, 
                   RICHARD C. WESLEY, 
                                 Circuit Judges. 
      ______________________ 
       
      UNITED STATES OF AMERICA,  
       
                                 Appellee, 
       
                   ‐v.‐                                   No. 14‐2378 
       
      YESID RIOS SUAREZ, AKA SEALED DEFENDANT 2, AKA EL ENANO, 
       
                                 Defendant‐Appellant. 
      ______________________  



                                             1
 
FOR APPELLANT:             JOHN MERINGOLO, Meringolo Law, New York, NY.    
 
FOR APPELLEE:              ADAM FEE, Assistant United States Attorney (Brian A. 
                           Jacobs, Assistant United States Attorney, on the brief), for 
                           Preet Bharara, United States Attorney for the Southern 
                           District of New York, New York, NY. 
 
     Appeal from the United States District Court for the Southern District of 
New York (Katherine B. Forrest, Judge). 
 
     UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment is AFFIRMED.  Opinions on 

this appeal are being filed concurrently with this summary order.    

      Yesid Rios Suarez appeals from a judgment of conviction entered on June 

30, 2014, in the United States District Court for the Southern District of New York 

(Forrest, J.), following Suarez’s guilty plea.  We assume the parties’ familiarity 

with the underlying facts, procedural history, and issues for review. 

      We review the district court’s interpretation of the Sentencing Guidelines 

de novo, see United States v. Adler, 52 F.3d 20, 21 (2d Cir. 1995) (per curiam), and 

review the district court’s findings of fact for clear error, see United States v. 

Mulder, 273 F.3d 91, 116 (2d Cir. 2001).   

      Suarez advances several arguments regarding the district court’s 

application of various enhancements under the Sentencing Guidelines.  Suarez 



                                              2
argues that the district court erred by applying a four‐point enhancement 

pursuant to U.S.S.G. § 3B1.1(a) for being “an organizer or leader of criminal 

activity that involved five or more participants or was otherwise extensive.”  The 

district court’s findings were not clearly erroneous.  The evidence at the Fatico 

hearing established that Suarez was one of the top two leaders of the conspiracy, 

and that he supervised members of the conspiracy.  Suarez contends that the 

district court should not have applied a two‐point enhancement under U.S.S.G. 

§ 2D1.1(b)(14)(E) for committing the offense “as part of a pattern of criminal 

conduct engaged in as a livelihood.”  Judge Forrest’s findings were based on the 

testimony of Yon Pelayo Garzon‐Garzon (“Garzon”) that he recalled counting 

millions of dollars in cash carried by returning planes and Suarez’s own 

admissions to the Probation Office and were not clearly erroneous.  Suarez 

claims that Judge Forrest erred by applying a two‐point enhancement under 

U.S.S.G. § 2D1.1(b)(1) for possessing a firearm during the offense because the 

testimony did not show that the weapon was possessed as part of the conspiracy.  

An independent review of the record reveals nothing that would support an 

inference that it was “clearly improbable” that Suarez’s possession of a weapon 

was unconnected with his role in the conspiracy, U.S.S.G. § 2D1.1(b)(1), cmt. 11A.  




                                          3
Suarez argues that the district court erred when it applied a two‐point 

enhancement under U.S.S.G. § 2D1.1(b)(3) for use of a non‐commercial aircraft in 

the importation of a controlled substance.  However, the testimony of Garzon 

and Luis Ramirez‐Pajon shows that private aircraft were “used to import or 

export the controlled substance,” U.S.S.G. § 2D1.1(b)(3), and the enhancement 

was appropriate.  Suarez contends that the district court erred by applying a 

two‐point enhancement for the direction of the use of violence pursuant to 

U.S.S.G. § 2D1.1(b)(2) because Garzon’s testimony, which implicated Suarez in 

several murders, was implausible and inconsistent.  The credibility 

determinations of the district court during a hearing are entitled to “strong 

deference,” United States v. John Doe # 1, 272 F.3d 116, 124 (2d Cir. 2001), and “the 

proper place for a challenge to a witness’s credibility is in cross‐examination and 

in subsequent argument to the [fact‐finder], not in an appellate brief,” United 

States v. Roman, 870 F.2d 65, 71 (2d Cir. 1989) (internal quotation marks omitted).  

Finally, Suarez contends that the district court erred when it declined to order 

that his sentence run concurrently with the 100‐month sentence imposed in 

connection with his conviction in Colombia.  Judge Forrest acted within her 




                                          4
discretion when she declined to find that the Colombian conviction was based on 

“relevant conduct.”   

       Suarez contends that his 648‐month sentence was substantively 

unreasonable.  Suarez was a leader of an international drug trafficking 

organization that operated for nearly twenty years and generated millions of 

dollars in revenue.  We do not find that “the sentence imposed was shockingly 

high, . . . or otherwise unsupportable as a matter of law,” United States v. Rigas, 

583 F.3d 108, 123 (2d Cir. 2009).   

       Suarez argues that the fine assessed by the district court was 

unconstitutionally excessive because he lacked the ability to pay.  We review this 

contention for plain error, see United States v. Pfaff, 619 F.3d 172, 174 (2d Cir. 

2010), since Suarez did not raise it in the district court.  Given Suarez’s failure to 

carry his burden to prove his inability to pay a $1 million fine, it was within the 

district court’s discretion to impose a the fine.  See United States v. Sasso, 59 F.3d 

341, 352 (2d Cir. 1995).   

       We decline to rule on Suarez’s claim that he received ineffective assistance 

of counsel.  See Massaro v. United States, 538 U.S. 500, 504 (2003); see also United 

States v. Khedr, 343 F.3d 96, 100 (2d Cir. 2003).  We see no reason to deprive a 




                                           5
district court of the opportunity to assess the merits of Suarez’s ineffective 

assistance claim in the first instance, if such a claim were to be brought on 

collateral attack under 28 U.S.C. § 2255.  See Massaro, 538 U.S. at 506. 

      We have considered Suarez’s remaining arguments and find them to be 

without merit.  For the reasons stated above and in the accompanying opinion, 

the judgment of the district court is AFFIRMED, and Suarez’s claim of 

ineffective assistance is DISMISSED without prejudice to his raising such a 

claim in a motion under Section 2255.  

                           
                                        FOR THE COURT: 
                                        Catherine O’Hagan Wolfe, Clerk 
 
                                          




                                             6